Citation Nr: 9916232	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for residuals of an ear 
injury.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that denied service 
connection for an ear injury and for hearing loss.  The 
veteran submitted a notice of disagreement in April 1997, and 
the RO issued a statement of the case in April 1997.  The 
veteran submitted a substantive appeal in March 1998.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current hearing loss 
or residuals of an ear injury.

2.  The veteran has not submitted competent (medical) 
evidence linking a current hearing loss or ear disability to 
an incident of service or to incurrence during the one-year 
presumptive period.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
and residuals of an ear injury are not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  However, a 
claimant's statements will not support a finding of a well-
grounded claim where the assertions are inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As an example of the latter, a lay person's 
opinion cannot alone provide a foundation for a well-grounded 
claim when the opinion requires expert knowledge, such as the 
medical knowledge necessary to establish a causal link 
between a service-connected disability and another post-
service disability.  In addition, a medical statement that is 
speculative will not support a well grounded claim.  Franzen 
v. Brown, 9 Vet. App. 235 (1996); Johnson v. Brown, 9 Vet. 
App. 7 (1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In this case, service medical records are mostly unavailable 
and are presumed lost.  Several attempts by the RO to obtain 
the veteran's service medical records have proven 
unsuccessful.  Morning reports show that the veteran was in 
"sick" status with a retained wire in the acromioclavicular 
joint and a stitch abscess at times in July and August 1958; 
there is no mention of hearing loss or ear injury.

Statements of the veteran in the record are to the effect 
that he was exposed to loud artillery explosions in service, 
and that such exposure caused his hearing loss. The veteran's 
DD Form 214 indicates that he was assigned to Battery B, 3rd 
Gun Battalion, of the 81st Artillery.  For the purpose of 
this decision, the Board assumes that the veteran was exposed 
to loud artillery explosions in service.

The Board notes, however, that the claims folder contains 
neither medical records of any treatment for a hearing loss 
in service or later, nor medical evidence of a current 
hearing loss.  A service-connection claim must be accompanied 
by evidence which establishes that the veteran currently has 
the claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992);  see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  It is the veteran's burden to submit 
evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.  Thus, only the second Caluza test (incident 
in service) is satisfied.

While post-service medical records show that the veteran 
underwent a tympanoplasty in 1965 for a perforated right 
eardrum and that his condition improved after the procedure, 
this medical evidence contains nothing suggesting a link 
between this condition and service, and does not establish 
the current presence of bilateral hearing loss or residuals 
of any ear injury.

Moreover, the Board finds no competent (medical) evidence in 
the claims folder that links a current hearing loss to an 
incident of service or to incurrence during the one-year 
presumptive period.  A claim is not well grounded where there 
is no medical evidence showing a nexus between a current 
disability and service.  Caluza, 7 Vet. App. 498.  The 
veteran's statement to the effect that exposure to loud 
artillery explosions caused his hearing loss is not 
considered competent to prove medical causation, and is 
insufficient to show a 10 percent or more manifestation of 
sensorineural hearing loss within one year after military 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the evidence of record remains 
insufficient to make the veteran's service connection claims 
well-grounded in light of the absence of competent evidence 
of a nexus between current hearing loss or other ear 
disability and service.  VA's duty to assist in the 
development of a claim does not arise until there is a well-
grounded claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Therefore, a remand for further development of the 
veteran's claims is unwarranted, and the claims are denied as 
not well grounded.

The veteran argues that the Board should remand the case to 
the RO for additional development because various provisions 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 require that a claim be 
"fully developed" before a determination is made as to 
whether it is well grounded.  See Part III,  1.03a, and Part 
VI,  1.01b, 2.10f.  The full development these provisions 
call for seems to be triggered by a "reasonable 
probability" of a well-grounded claim ( 1.01b), or a claim 
which is "potentially plausible on a factual basis" ( 
2.10f).  On the facts presented in this case-a tympanoplasty 
6 years after service and a claim for hearing loss and injury 
residuals almost 40 years after service-the Board finds no 
such "potential plausibility" or "reasonable probability."  
And the Board finds that "potentially plausible" cannot be 
so broad as to encompass every claim, because to do so would 
render the statutory scheme of 38 U.S.C.A. § 5107 a nullity.  
See Meyer v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, 
the Court has not held that these provisions are substantive 
law and therefore binding on the Board.

The veteran is advised that he may reopen the claims for 
service connection at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report demonstrating the 
current presence of bilateral hearing loss or other ear 
disability, and a medical opinion that links such disability 
to an incident of service, e.g., exposure to loud artillery 
explosions.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.

The claim for service connection for residuals of an ear 
injury is denied as not well grounded.




		
J. E. DAY
Member, Board of Veterans' Appeals



 

